 

Exhibit 10.1

 

SECOND AMENDMENT TO 2015 EQUITY INCENTIVE PLAN

 

(Effective June 2, 2017)

 

Ritter Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
adopts this Second Amendment (this “Amendment”) to the 2015 Equity Incentive
Plan (the “2015 Plan”).

 

WITNESSETH

 

WHEREAS, the Company’s Board of Directors (the “Board”) has adopted the 2015
Plan and the Company’s stockholders have ratified the 2015 Plan;

 

WHEREAS, the Plan currently provides that the maximum aggregate number of shares
of common stock of the Company (“Company Stock”) that may be issued under the
2015 Plan is 803,289 shares, plus (ii) any shares which are subject to awards
under the Prior Plans (as defined in the 2015 Plan) which after the Effective
Date (as defined in the 2015 Plan) are forfeited or lapse unexercised or are
settled in cash and are not issued under the Prior Plans;

 

WHEREAS, the 2015 Plan currently provides that no more than 803,289 shares may
be delivered upon the exercise of incentive stock options intended to qualify
under Section 422 of the Internal Revenue Code;

 

WHEREAS, the Company desires to amend the 2015 Plan to (a) increase the number
of shares of company stock that may be issued under the 2015 Plan by 838,000
shares to an aggregate of (i) 1,641,289 shares plus (ii) any shares which were
available for grant under the Prior Plans on the effective date of the 2015 Plan
or were subject to awards under the Prior Plans which, after the effective date
of the 2015 Plan, were or are forfeited or lapse unexercised or were or are
settled in cash and are not issued under the Prior Plans; and (b) increase the
number of shares that may be issued under the 2015 Plan pursuant to incentive
stock options intended to qualify under Section 422 of the Internal Revenue Code
by 838,000 shares to an aggregate of 1,641,289 shares; and

 

WHEREAS, pursuant to Section 13.1 of the 2015 Plan, the Company may amend the
2015 Plan.

 

NOW, THEREFORE, BE IT RESOLVED, the 2015 Plan is hereby amended as follows:

 

“3.1 Number of Shares.

 

(a) Subject to Section 13.2 and Section 3.1(b), the aggregate number of Shares
which may be issued or transferred pursuant to Awards under the Plan is (i) one
million six hundred forty-one thousand, two hundred eighty-nine (1,641,289),
plus (ii) any Shares which are available for grant under the Prior Plans on the
Effective Date or are subject to awards under the Prior Plans which after the
Effective Date are forfeited or lapse unexercised or are settled in cash and are
not issued under the Prior Plans. No more than one million six hundred forty-one
thousand, two hundred eighty-nine (1,641,289) Shares may be delivered upon the
exercise of Incentive Stock Options. After the Effective Date, no awards may be
granted under any Prior Plan, however, any awards under any Prior Plan that are
outstanding as of the Effective Date shall continue to be subject to the terms
and conditions of such Prior Plan.”

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the effective date written above.

 

  RITTER PHARMACEUTICALS, INC.                                    By: /s/
Michael D. Step   Name: Michael D. Step   Title: Chief Executive Officer

 

   

  

 

